PER CURIAM.
The Florida Clerks of Court Operations Corporation has submitted for the Court’s approval a revised Application for Criminal Indigent Status form. We have jurisdiction. Art. V, §§ 2(a), 15, Fla. Const.; R. Regulating Fla. Bar 10-2.1(a).
Sections 27.52 and 57.082, Florida Statutes (2008), require a person seeking to be declared indigent in a criminal or civil proceeding to apply to the clerk of court for determination of indigent status using an application form “developed by the Florida Clerks of Court Operations Corporation with final approval by the Supreme Court.” § 27.52(1), Fla. Stat. (2008); § 57.082(1), Fla. Stat. (2008). In accordance with these statutes, the Court previously approved an Application for Determination of Civil Indigent Status form and an Application for Criminal Indigent Status form for use by the clerks of court. See In re Approval of Application for Determination of Indigent Status Forms for Use by Clerks, 910 So.2d 194 (Fla.2005); see also In re Approval of Application for Determination of Indigent Status Forms for Use by Clerks and Amendment to Florida Rule of Criminal Procedure 3.981., *663969 So.2d 285 (Fla.2007) (approving revisions to Application for Determination of Civil Indigent Status). The Court also deleted the language of then existing Florida Rule of Criminal Procedure 3.984, Affidavit of Indigent Status, and replaced it with the language of the Application for Criminal Indigent Status. See In re Approval of Application for Determination of Indigent Status Forms, 910 So.2d at 195.
Due to a recent legislative change, the Clerks Corporation has revised the “Notice to Applicant” portion of the Application for Criminal Indigent Status form to reflect an application fee of $50.00, rather than a $40.00. See ch. 2008-111, § 4, Laws of Fla. (amending § 27.52(l)(b), Fla. Stat. (2007)).
We approve the revised form as set forth in the appendix to this opinion.1 To incorporate the revision to the form, we also amend Florida Rule of Criminal Procedure 3.984, Application for Criminal Indigent Status, by replacing the body of rule 3.984 with the revised form.2 The amendment shall be effective immediately.
It is so ordered.
QUINCE, C.J., and PARIENTE, LEWIS, CANADY, POLSTON, and LABARGA, JJ., concur.
[[Image here]]
_I AM SEEKING THE APPOINTMENT OF THE PUBLIC DEFENDER
OR
_I HAVE A PRIVATE ATTORNEY OR AM SELF-REPRESENTED AND SEEK DETERMINATION OF INDIGENCE STATUS FOR COSTS
Notice to Applicant: The provision of a public defender/court appointed lawyer and costs/due process services are not free. A judgment and lien may be imposed against all real or personal property you own to pay for legal and other services provided on your behalf or on behalf of the person for whom you are making this application. There is a $50.00 fee for each application filed.
If the application fee is not paid to the Clerk of the Court within 7 days, it will be added to any costs that may be assessed against you at the conclusion of this ease. If you are a parent/guardian making this affidavit on behalf of a minor or tax-dependent adult, the information contained in this application must include your income and assets.
1. I have_dependents. (Do not include children not living at home and do not include a working spouse or yourself.)
*664[[Image here]]
[[Image here]]
[[Image here]]
*665[[Image here]]

. As we did with the original form developed by the Clerks Corporation, we approve the revised form pursuant to rule 10-2.1(a) of the Rules Regulating the Florida Bar, which allows nonlawyers to assist in the completion of legal forms approved by this Court. However, only clerks of court and third parties with whom the clerk has- contracted to perform functions assigned by the clerk are authorized to assist individuals in completion of the approved form. See § 27.52(l)(e)(l), Fla. Stat. (2008).


. We amend rule 3.984 pursuant to Florida Rule of Judicial Administration 2.140(d).